J-S39008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                          IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

VINCENT H. REICH,

                            Appellant                       No. 1061 WDA 2016


           Appeal from the Judgment of Sentence Entered May 4, 2016
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0007920-2015


BEFORE: BENDER, P.J.E., BOWES, J., and STRASSBURGER, J.*

DISSENTING MEMORANDUM BY BENDER, P.J.E.: FILED AUGUST 21, 2017

        I would conclude that the evidence was insufficient to sustain

Appellant’s    conviction     for   robbery    under   18    Pa.C.S.   §   3701(a)(ii)

(threatening immediate serious bodily injury).           Accordingly, I respectfully

dissent.

        I find the present case distinguishable from the decision on which the

Majority relies, Commonwealth v. Bragg, 133 A.3d 328 (Pa. Super. 2016),

appeal granted on other grounds, 143 A.3d 890 (Pa. 2016). In that case,

Bragg disguised his face, wore surgical gloves on his hands, sneered at the

bank teller in a menacing tone, and then aggressively pounded his fists on

the counter as he demanded the money. Here, Appellant did not cover his

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S39008-17



face or wear gloves on his hands, and he made no physically aggressive

movements toward the bank teller.         While Appellant twice threatened to

“hurt” someone if the teller did not comply with his instructions, nothing in

his conduct or words indicated that he was threatening serious bodily

injury, rather than bodily injury.

      This is true even though Appellant had his hand in his pocket, as there

was no testimony or other evidence indicating that Appellant was pointing

his finger, or positioning his hand in any other way, to suggest that he had a

gun or other weapon. Thus, in my view, Appellant’s non-specific threats of

harm were insufficient to prove that he intended the bank teller to believe

she faced a “substantial risk of death” or injury that would “cause[] serious,

permanent disfigurement or protracted loss or impairment of the function of

any bodily member or organ.”         Commonwealth v. Kubis, 978 A.2d 391,

398 (Pa. Super. 2009) (“The law of this Commonwealth defines serious

bodily injury as ‘bodily injury which creates a substantial risk of death or

which causes serious, permanent disfigurement or protracted loss or

impairment of the function of any bodily member or organ.’”).

      I also stress that the Majority’s decision in this case, and this Court’s

holding in Bragg, essentially eviscerate the crime of robbery as defined in

18 Pa.C.S. § 3701(a)(iv) (“A person is guilty of robbery if, in the course of

committing a theft, he: … inflicts bodily injury upon another or threatens

another with or intentionally puts him in fear of immediate bodily injury.”).

Under the reasoning of the present Majority, and the panel in Bragg, I fail

                                       -2-
J-S39008-17



to see what type of conduct could possibly constitute a threat of bodily

injury. Instead, any words spoken, or actions taken, during the course of a

theft can now be construed as threats of serious bodily injury.         Such a

result is clearly not what the legislature intended, as they created two

separate robbery offenses in sections 3701(a)(ii) and 3701(a)(iv).

       Therefore, I dissent.1




____________________________________________


1
  I also point out that Appellant received a mandatory minimum term of 10
years’ incarceration under 42 Pa.C.S. § 9714, the constitutionality of which
is currently being reviewed by our Supreme Court. See Commonwealth v.
Bragg, 143 A.3d 890 (Pa. 2016) (per curiam order) (stating issue accepted
for review, as follows: Should the mandatory minimum sentence imposed by
the trial court under 42 Pa.C.S.A. § 9714 be vacated, and this matter
remanded for a new sentencing hearing, due to the fact that § 9714 is
unconstitutional as currently drafted?”). As of the filing date of this case, no
decision has been issued in Bragg; thus, we are bound by this Court’s prior
conclusion that section 9714 is constitutional. See Commonwealth v.
Reid, 117 A.3d 777, 785 (Pa. Super. 2015) (holding that section 9714 is not
unconstitutional under Alleyne v. United States, 133 S. Ct. 2151 (2013));
Commonwealth v. Slocum, 86 A.3d 272, 278 n.9 (Pa. Super. 2014) (“This
Court is bound by existing precedent under the doctrine of stare decisis and
continues to follow controlling precedent as long as the decision has not
been overturned by our Supreme Court.”).            However, Appellant may
certainly petition for allowance of appeal with our Supreme Court on the
basis that his mandatory minimum sentence may be illegal, depending on
the outcome of Bragg.



                                           -3-